The Code, section 1274, provides that the written statement upon which a judgment by confession may be entered, if the judgment to be confessed is for money due, or to become due, "must state concisely the facts out of which the debt arose;" and this was also the requirement of the Code of Procedure. (§ 383.)
It is claimed on behalf of the moving party here that the statement upon which the judgment assailed was entered does not comply with this requirement. It is as follows: "This confession of judgment is for a debt now justly due to the said plaintiff from me arising from the following facts, viz.: the said sum of $5,000 is a balance due to said plaintiff of various sums of money loaned and advanced by him to me, the said defendant, during a period from about July 1, 1886, to date and includes interest upon such loans and advances to this date."
Many decisions construing section 383 of the Code of Procedure and section 1274 of the present Code have been made. But no decision has come to our attention holding that such an indefinite and deficient statement as the one here is sufficient. The concise statement of facts out of which the indebtedness arose is required so that any party interested may be able to investigate the matters and thus ascertain whether the confession of judgment was accurate, honest and bona fide. It may also be supposed that it was the purpose of the legislature that the statement of facts should be so definite that the affiant would be exposed to punishment for perjury in case of any misstatement. This statement is in the highest degree indefinite. The moneys are alleged to have been loaned at various times during a period of nearly two years. There is absolutely no information as to the amount of the loans. They may have amounted to $10,000 or $100,000, the indebtedness having been reduced by payments or offsets to less than $5,000. No dates of the loans are given, and it is not stated how much of the $5,000 was for interest and how much for principal. The statement should, at least, have stated *Page 442 
the interest and principal separately, or have given the data from which the amounts of the two items could be ascertained. If this statement should be held sufficient, the statutory requirement would be substantially nullified.
We are, therefore, of opinion that the orders of the General and Special Terms should be reversed and the motion granted, with costs to the appellant of appeal to the General Term and to this court, and $10 costs of the motion.
All concur, except DANFORTH and PECKHAM, JJ., not voting.
Ordered accordingly.